Order entered May 14, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-13-00191-CV

                             BALTASAR D. CRUZ, Appellant

                                           V.

                        JAMES VAN SICKLE, ET AL., Appellees

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-09275

                                        ORDER
       The Court has before it appellant’s May 10, 2013 unopposed motion for extension of

time to file his brief. The Court GRANTS the motion and ORDERS appellant to file his brief

by June 17, 2013. No further extensions will be granted without a showing of exceptional

circumstances.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE